Case 1:18-cr-00363-RM Document 33 Filed 11/20/18 USDC Colorado Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Action No. 1:18-cr-00363-RM-1

UNITED STATES OF AMERICA,

      Plaintiff,

V.

1.    MIGUEL ANTONIO GARCIA

      Defendant

_____________________________________________________________________

                  MOTION TO SUPPRESS STATEMENTS
_____________________________________________________________________

      Comes now the Defendant by his lawyer Joseph Saint-Veltri and he moves this
Honorable Court for the entry of an Order suppressing from use at trial certain
statements made by the Defendant during an interrogation conducted on July 17, 2018.
As grounds for this Motion, the Defendant states and avers as follows:

      1.     That on July 17, 2018, the Defendant who was in custody at the Denver
Detention Center was transported to the U.S. Marshall Service for processing in
conjunction with the offenses described in the Indictment in this case.

       2.      That the Defendant was in the custody of two ATF Special Agents during
the transport.

        3.     That the Defendant was questioned by the agents regarding his
participation in the offences described in the Indictment.

       4.    That although the agents purportedly gave the Defendant an oral Miranda
Rights advisement the Defendant did not knowingly and freely waive his Constitutional
Rights generally expressed as his right to remain silent and his right to counsel.
Case 1:18-cr-00363-RM Document 33 Filed 11/20/18 USDC Colorado Page 2 of 2




      5.     That the Defendant made statements in response to questions asked by
the agents which are incriminating.

        6.     That the Defendant’s incriminating statements will on best information and
belief be offered by the prosecution at the Defendant’s trial.

        7.    That the Defendant was arrested on July 11 and was (and is) in custody
from the time of his arrest until presently. That between the time of his arrest and the
interview conducted by the ATF agents the Defendant was not afforded counsel by
either the State of Colorado or the Federal Government.

       WHEREFORE Defendant prays that the relief requested be granted and for any
other and further relief that the Court may deem just and proper.

       Respectfully submitted this 20th day of November, 2018.

                               -          s/Joseph Saint-Veltri
                                          Joseph Saint-Veltri
                                          Attorney for Defendant
                                          1290 Williams Street, Suite 202
                                          Denver, Colorado 80218
                                          Telephone: 303-832-6777
                                          Email: ​jsvlawoffice@gmail.com



                                   Certificate of Service

        I hereby certify that on this 20th day of November, 2018, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which sends
notification of the filing as follows:

       All counsel of record
                                          s/Joseph Saint-Veltri
                                          Joseph Saint-Veltri
                                          Attorney for Defendant
                                          1290 Williams Street, Suite 202
                                          Denver, Colorado 80218
                                          Telephone: 303-832-6777
                                          Email: ​jsvlawoffice@gmail.com
